OPINION

JAMES G. WILCOXEN, Justice.
This is an appeal lodged by Elizabeth A. Blackwell and Matthew Dawson challenging the Tribal Council candidacy of Melvi-na Shotpouch based on residency. Following argument, this Court finds that the challenge is well taken.
This Court has found the redistricting boundaries as determined by the Tribal Council to be constitutional. Anglen, et al., v. Council of the Cherokee Nation and Cherokee Nation Election Commission, SC-2013-03. Legislative Act LA-26-12 creating fifteen (15) new districts and the original map indicates that it was the intent of the Tribal Council that OK 20 or Highway 20 as that term is ordinarily and normally used in the present day context was intended as part of the boundary for Districts 9 and 10. In upholding the constitutionality of LA-26-12, this is the description that this Court based its finding on and further it is this description that was submitted and used by Cherokee Nation GeoData Services as early as the Fall of 2012, as evidenced by the exhibits not only introduced at this hearing but also submitted at the trial court level in An-glen, There was no reference or distinction made between “new” Highway 20 and “old” Highway 20. To the contrary, it appears from the minutes of the meeting that David Justice of GeoData Services originally understood the intent of the Council to be Highway 20 as it exists today. In light of the Court’s ruling in Anglen, for the Council to make any significant changes in the boundaries of the districts at this late date would not afford Cherokee voters sufficient notice.
IT IS THEREFORE THE RULING OF THE COURT that the boundary for Districts 9 and 10 as originally established by LA-26-12 and upheld by this Court to be Constitutional is OK 20 or Highway 20 as it exists today is the boundary for purposes of this election.
IT IS SO ORDERED.
Concurring: DARRELL DOWTY, Chief Justice, JOHN C. GARRETT, Justice, TROY WAYNE POTEETE, Justice, ANGELA JONES, Justice.